DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hambrecht (PG-PUB 2015/0285224).
Considering claim 1, Hambrecht discloses a preload obtaining unit 27 configured to obtain a preload that acts on a bearing 26’ and a notification unit configured to give notification that the preload is not appropriate when the obtained preload is not in a set range ([0124]; [0070]; [0007]; [0011]; [0050]). 
Considering claim 2, Hambrecht discloses that the preload obtaining unit 27 is a load sensor disposed between a side surface of the bearing 26’ in a rotary axis direction and a housing 20 of the motor 16 (Figures 1-2; [0087]; [0085]; [0005]).

Considering claim 6, Hambrecht discloses a step of using a preload obtaining unit 27 to obtain a preload that acts on a bearing 26’ and controlling a notification unit to give notification that the preload is not appropriate when the obtained preload is not in a set range ([0124]; [0070]; [0007]; [0011]; [0050]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) - JP H0569202A in view of Hambrecht (PG-PUB 2015/0285224).
Considering claim 1, AAPA discloses a preload judgement device comprising a bearing 22 that pivotally supports a drive shaft 17 of a motor (Figure 2; [0015]; [0019-20]), but fails to disclose a preload obtaining unit configured to obtain a preload that acts on a bearing and a notification unit configured to give notification that the preload is not appropriate when the obtained preload is not in a set range.

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a preloading monitor and notification system in the invention by AAPA, as taught by Hambrecht.  The motivation for doing so is to warn of incipient damage, to autonomously or remotely halt operation of the motor, and to estimate remaining useful lifetime, as suggested by Hambrecht.
Considering claim 2, AAPA discloses a bearing 22 mounted proximate a shoulder of a housing element (Figure 1), but fails to disclose the preload obtaining unit.
However, Hambrecht teaches that the preload obtaining unit 27 is a load sensor disposed between a side surface of the bearing 26’ in a rotary axis direction and a housing 20 of the motor 16 (Figures 1-2; [0087]; [0085]; [0005]).
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a preloading monitor located between a bearing sidewall and the housing of the motor AAPA, as taught by Hambrecht.  The motivation for doing so is to warn of incipient damage, to autonomously or remotely halt operation of the motor, or to estimate remaining useful lifetime, as suggested by Hambrecht.
Considering claim 3, AAPA discloses that the outer race of the bearing is disposed proximate a shoulder of a housing element (Figure 1), but fails to disclose that the load sensor is disposed between an outer race of the bearing and the housing.

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a preloading monitor located between a bearing sidewall and the housing of the motor AAPA, as taught by Hambrecht.  The motivation for doing so is to warn of incipient damage, to autonomously or remotely halt operation of the motor, or to estimate remaining useful lifetime, as suggested by Hambrecht.
Considering claim 4, AAPA discloses that a spindle 18 of a machine tool is connected to the drive shaft 17 through a coupling ([0011]; [0019]).
Considering claim 6, AAPA discloses a bearing that pivotally supports a drive shaft of a motor, but fails to disclose a step of obtaining a preload acting on the bearing and a notification step of controlling a notification unit to give notification that the preload is not appropriate when the obtained preload is not in a set range.
However, Hambrecht teaches a step of using a preload obtaining unit 27 to obtain a preload that acts on a bearing 26’ and controlling a notification unit to give notification that the preload is not appropriate when the obtained preload is not in a set range ([0124]; [0070]; [0007]; [0011]; [0050]). 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize a preloading monitor and notification system in the invention by AAPA, as taught by Hambrecht.  The motivation for doing so is to .

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) - JP H0569202A in view of Hambrecht (PG-PUB 2015/0285224), as applied to claims 4 and 6, respectively above, and further in view of Saavedra et al. (NPL - Vibration analysis of rotors…).
Considering claim 5, AAPA, as modified by Hambrecht, discloses sending an alert notification in the event of any detected preload outside of a specified range, but fails to disclose that the notification unit is further configured to give notification that the connection between the drive shaft and the spindle is not properly made when the obtained preload is not in the set range.
However, the invention by Saavedra teaches that the coupling between shafts can cause a static or dynamic axial load on a bearing, thus effecting the preload of a bearing (Figure 3; Page 974-976, 2.2 Influence on the dynamic response of rotors).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to alert an operator that a coupling connection between the drive shaft and the spindle of AAPA, as modified by Hambrecht, was improper when preload was not within the set range, as suggested by Saavedra.  The motivation for doing so is to ensure that the proper coupling type of appropriate compliance is being used for the given setup.

However, the invention by Saavedra teaches that the coupling between shafts can cause a static or dynamic axial load on a bearing, thus effecting the preload of a bearing (Figure 3; Page 974-976, 2.2 Influence on the dynamic response of rotors).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to alert an operator that a coupling connection between the drive shaft and the spindle of AAPA, as modified by Hambrecht, was improper when preload was not within the set range, as suggested by Saavedra.  The motivation for doing so is to ensure that the proper coupling type of appropriate compliance is being used for the given setup.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harbottle et al. disclose applying and monitoring a preload to the inner races of a bearing.
Whittenstein et al. discloses monitoring of bearing preloading on the outer races of bearings holding a worm drive gear.

Ono et al. discloses detecting changes in preload based on a moment, axial movement, or a combination thereof.
Ozaki et al. discloses various orientations of sensors relative to the races of a bearing to effectively detect changes in applied external force and bearing preload determination.
Witt et al. discloses a bearing preload force detector within a spindle.
Schwartz et al. discloses a preload force detector located between a housing and an outer race of a bearing supporting an actuator.
Shang et al. (CN 105014104) discloses a preload adjusting device which applies preload to the outer races of a bearing, without the use of a sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 20, 2021